Citation Nr: 0521972	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-09 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for a muscle group V 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active service from July 1964 to 
April 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, denied the 
benefits sought on appeal.

The issue of entitlement to an increased rating for injury to 
muscle group V is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that in March 2002 the veteran raised a claim 
of entitlement to a rating for scarring and additional muscle 
damage to the left arm as of the date of his original claim 
based on clear and unmistakable error.  This issue has not 
been addressed by the RO and, as such, is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-traumatic stress disorder is 
characterized by evidence indicating occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of mood and difficulty establishing and 
maintaining effective work and social relationships.

CONCLUSION OF LAW

Criteria for a rating higher than 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in May 2002, which is 
prior to the initial AOJ decision of July 2002.  Thus, it was 
sent to the veteran before the adverse decision by the RO, as 
required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in May 2002.  
Because the letter fully provided notice of elements (1), 
(2), (3), and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to 
the explicit VCAA notice, the veteran was advised in the 
rating decision on appeal, the Statement of the Case, and the 
Supplemental Statement of the Case as to the specific reasons 
why his particular claim was being denied and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 U.S.C.A. Sections 5103 and 5103A in the February 
2004 Statement of the Case.  

Thus, under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has referred to 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Additional opinions are not needed in this case because there 
is sufficient medical evidence upon which to decide the 
claim.  Furthermore, the veteran testified before a Decision 
Review Officer in May 2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran seeks a rating higher than 50 percent for his 
post-traumatic stress disorder.  He asserts that although he 
has periods of employment, he has been unable to maintain 
steady employment over the years since his discharge from 
service because of his severe symptoms of post-traumatic 
stress disorder.  The veteran testified before a Decision 
Review Officer in May 2004 that he continued to have problems 
with depression, insomnia, lack of concentration, 
difficulties with personal relationships, mood swings, 
difficulties in stressful situations, and occasional panic 
attacks.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders, in 
pertinent part, is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

The veteran requested an increase in disability rating in 
August 2000.  Treatment records show that the veteran was 
living in a VA domiciliary due to alcohol dependence, post-
traumatic stress disorder, and homelessness due to lack of 
income at that time and through December 2000.  The veteran 
contends that he self-medicated his symptoms of post-
traumatic stress disorder with alcohol for many years.  
Treatment records show that the veteran participated in 
extensive treatment for alcoholism throughout 2000 to his 
current extended period of sobriety which appears to have 
begun in 2004.  

At VA examination in April 2002, the veteran acknowledged 
that he experienced periods of improved symptomatology when 
he abstained from alcohol and took medication as prescribed.  
He related living independently without the need for 
assistance with his daily activities, but complained of being 
depression, especially when not working, and of having no 
close friends.  The veteran described having almost daily 
intrusive thoughts, avoidance behavior, difficulty 
concentrating and difficulty sleeping.  He did not display 
any objective evidence of physiological reactivity or 
psychological distress when describing stressful events and 
was determined to have a Global Assessment of Functioning 
(GAF) score of 65 to 70 which, according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV) reflects some mild symptoms or some difficulty in 
social or occupational settings but generally functioning 
pretty well.

VA treatment records dated from 2002 through 2004 show 
continued treatment for chronic post-traumatic stress 
disorder and alcoholism with GAF scores generally in the 
50's, suggesting serious symptoms or serious impairment in 
social or occupational functioning as per the DSM-IV; the GAF 
scores assigned during treatment are based on a total picture 
of impairment and are not limited to the veteran's service-
connected post-traumatic stress disorder.  Treatment notes in 
2004 show that the veteran made impressive efforts to avoid 
using alcohol, that he maintained employment, and had 
developed friendships with at least people in his Alcoholics 
Anonymous (AA) program.  He continued to have complaints of 
occasional nightmares, problems sleeping, difficulty 
concentrating, and depression, but reported being faithful to 
his medication therapy.

Upon VA examination in June 2004, the veteran related having 
no significant long-term remission of post-traumatic stress 
disorder symptoms and it was noted by the examiner that a 
review of clinical notes showed some degree of stability.  
The veteran also related working full-time, being able to 
perform all activities of daily living, and having a few 
friends.  He complained of having about one panic attack per 
month, crying spells every couple of months, two or three 
nightmares per year, and maybe one minor flashback per year.  
Again the veteran was assessed to have post-traumatic stress 
disorder with a GAF of 70.

Based on the evidence of record, including the veteran's 
credible testimony before the Decision Review Officer that he 
performed general labor activities for employment and had not 
experienced any type of disciplinary problems during his 
employment, the Board finds that the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of mood and difficulty 
establishing and maintaining effective work and social 
relationships.  This is evidenced by his continued problems 
with depression, minimal social relationships, and changes in 
employment.  Criteria for a higher rating, however, have not 
been met as there is no suggestion in the medical evidence or 
in the veteran's presentations to VA that the veteran has 
deficiencies in most areas of his life due to such symptoms 
as suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression affecting the ability to 
function, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene nor an inability 
to establish and maintain effective relationships.  As such, 
a rating higher than 50 percent cannot be assigned on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected post-traumatic stress 
disorder, the record clearly shows that he continues to 
perform work activities on a regular basis.  The veteran has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings and, following a complete review of the record 
evidence, the Board has been similarly unsuccessful.  
Specifically, the veteran has not required frequent periods 
of hospitalization for post-traumatic stress disorder and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  

The Board does not doubt that limitation caused by periodic 
depression, an inability to tolerate loud noises and 
difficulty forming and maintaining relationships have an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  
Consequently, the Board finds that the 50 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating may not be assigned on an extra-schedular 
basis.  Accordingly, the veteran's request for a rating 
higher than 50 percent is denied.


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied.


REMAND

The veteran seeks a higher rating for residuals of a gunshot 
wound to the left arm.  He is currently assigned a 10 percent 
rating solely for injury to muscle group V, which includes 
the biceps but does not include the deltoid muscle.  The 
veteran complains of impairment to the shoulder, but upon 
recent VA examination was determined to have no pathology of 
impairment to the shoulder attributable to a gunshot wound to 
muscle group V.  Interestingly, a VA examiner in February 
1988 determined that the veteran had a gunshot wound to the 
left shoulder with probable damage to the deltoid muscle 
(muscle group III) and a VA examiner in April 2002 determined 
that the veteran had a gunshot wound to the proximal humerus 
with injury to muscle groups III, V and VI.  Thus, in an 
effort to fully assist this veteran in assigning all 
appropriate evaluations for residuals of his combat injury, 
this claim must be remanded for further development of the 
medical record in the form of a medical opinion to reconcile 
the findings of record.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 





Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for appropriate 
examination to determine the nature and 
severity of all residuals of a gunshot 
wound to the left arm.  Examiner(s) 
should review all pertinent evidence 
contained in the veteran's claims folder 
and all available treatment records, 
perform all necessary testing, and opine 
as to (a) which muscle groups are 
affected by the veteran's in-service 
gunshot wound, (b) what functions are 
impaired by the injury, and (c) whether 
any impairment interferes with the 
veteran's employability.  The examiner(s) 
should specifically comment on previous 
medical findings of record with respect 
to injury to muscle groups III, V, and 
VI.  All opinions rendered must be 
supported by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


